Citation Nr: 1827539	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability or VA treatment under 38 U.S.C. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, December 2008, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015 and May 2017, these matters were remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The currently demonstrated right knee disorder is not shown to be due to any incident of the Veteran's period of active duty service.

2.  The Veteran's right knee disorder was not caused or aggravated by his service-connected disabilities.

3.  The preponderance of the evidence is against a finding that the Veteran had an additional disability not of the Veteran's willful misconduct and caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability or VA treatment under 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1110, 1131, 1151, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.361 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Service Connection/Entitlement under 38 U.S.C. § 1151

The Veteran claims that his right knee disorder is related to service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran also argues that his right knee disorder is secondary to his service-connected left knee condition and service connection should therefore be warranted.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Finally, the Veteran asserts that his right knee disorder is due to a lack of proper medical care by VA healthcare personnel.

With respect to claims filed on or after October 1, 1997, 38 U.S.C. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  VA treatment records reveal a tenured history of right knee osteoarthritis.  See also August 2017 VA examination.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether he has a current disability and therefore the Veteran meets the initial threshold criterion for entitlement to service connection of a current disability with respect to any confirmed diagnosis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Turning to other medical evidence, a review of VA treatment records does not show a relationship between the Veteran's right knee disorder and an in-service event or between his right knee disorder and a service-connected disability.  See May 1998 to January 2016 VA treatment records.  As to the conducted VA examinations, the Board notes that following a December 2015 remand, the Veteran was afforded a VA examination in March 2016 for his right knee claim.  The examiner provided an opinion that addressed whether the Veteran's right knee disability was the result of any incident in service and whether a right knee disorder was caused or permanently aggravated by left knee osteoarthritis.

In the March 2016 VA examination report, the examiner notes that while there was no in-service treatment for the Veteran's right knee disorder, the Veteran was boarded out due to his left knee condition.  With regard to secondary service connection, the VA examiner opined that his right knee condition is not due to his service-connected left knee condition because "the evidence available indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity."  The examiner further noted that it is a common misconception that pain or disability in one leg can stress the other one and produce symptoms in it or that an injury causing disability of one leg initiated or aggravated a disabling condition in the opposite normal or previously asymptomatic lower extremity.  The examiner cites to 18 medical sources to support his findings.  In a July 2017 VA examination, the examiner reported that there is no medical knowledge to determine the precise natural progression of osteoarthritis in an individual; therefore, there is no evidence to support the Veteran's right knee condition worsening beyond natural progression.  The Board gives these VA examinations high probative weight because the VA examiners provide reasoned rationales and bases for their opinions and reviewed the Veteran's claims file.

With regard to the Veteran's claim that his right knee osteoarthritis was the result of any lack of proper medical care by VA healthcare personnel under 38 U.S.C. § 1151, the Board takes into consideration the Veteran's statements.  The Veteran asserts that his right knee condition "would have been fine if Birmingham Alabama V.A. hospital would have replaced it in 1999."  See March 2016 Veteran statements.  The Veteran essentially asserts that VA's delay in operating his right knee has led to additional disability warranting compensation.  Additionally, the Veteran reports that his right knee operated in November 2015 "works like it is supposed to already."  Id.

Turning to the other medical evidence of record, the Board notes that following the Board's May 2017 remand, the Veteran was afforded a VA examination in July 2017 for his right knee condition to address entitlement to compensation under 38 U.S.C. § 1151.  In the July 2017 VA examination, the examiner opined that it is less likely as not that the right knee osteoarthritis sustained additional knee disability or that it was aggravated following VA hospital care, medical or surgical treatment or examination because there is no cure for osteoarthritis and progression with age is the natural course.  The examiner further opined that there is no medical knowledge to determine the precise natural progression of osteoarthritis in an individual; therefore, there is no evidence to support the Veteran's right knee condition worsening beyond natural progression.

With regard to whether any identified additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, the VA examiner opined that because the exact cause of his right knee osteoarthritis is not known as explained above, it is less likely as not that his right knee osteoarthritis is due to any VA treatment.  See July 2017 VA examination.  Notwithstanding the examiner's findings, the Board notes that the record is void of a finding of any instance of fault on the part of VA in furnishing care, and the Veteran does not point to any VA treatment that resulted in improper care or additional disability.  Indeed, VA sent the Veteran appropriate notice requesting any additional information regarding VA or private treatment that he may have received for his right knee but received no response.  VA thereafter moved to add additional VA treatment records to his claims file for review and consideration and secured an additional medical opinion in July 2017.

With regard to whether the Veteran's right knee condition is the proximate result of an event not reasonably foreseeable, the VA examiner opined that the Veteran's health care providers initiated the appropriate treatment plan including pain medication, injections, and eventual knee replacement surgery which all took place and therefore it is less likely as not that there is any additional disability of right knee osteoarthritis that a reasonable health care provider would not have foreseen.

The Board has also considered whether the Veteran is entitled to service connection on a direct basis; however, the preponderance of the evidence establishes that service connection for his claimed disability on a direct basis is also not warranted as the evidence fails to show an event, disease, or injury in service.

The Board has also considered the statements made by the Veteran and her representative that the Veteran's claimed right knee disability is due to service, a service-connected disability, or due to lack of proper medical care by VA healthcare personnel.  However, because the record does not indicate that the Veteran or his representative have the specialized knowledge to attribute his right knee condition to a disability, to a specific incident in service, or to his VA treatment, the Board finds that these opinions are outweighed by the VA examiners' opinions.  This is because the diagnosis and etiology of right knee osteoarthritis is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to service connection for right knee disorder is denied.

Entitlement to compensation for a right knee disorder as a result of VA treatment under 38 U.S.C. § 1151 is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


